 

Exhibit 10.iii.b

 

THE MOSAIC COMPANY

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made this
         day of             ,             , by and between The Mosaic Company, a
Delaware corporation (the “Company”) and              (the “Participant”).

 

1. Grant of Option/Termination of Option. The Company hereby grants Participant
the option (the “Option”) to purchase all or any part of an aggregate of
             shares (the “Shares”) of Common Stock of the Company at the
exercise price of $             per share according to the terms and conditions
set forth in this Agreement and in The Mosaic Company 2004 Omnibus Stock and
Incentive Plan (the “Plan”). The Option will not be treated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). The Option is issued under the Plan and is
subject to its terms and conditions. A copy of the Plan will be furnished upon
request of Participant. The Option shall terminate at the close of business ten
(10) years from the date hereof.

 

2. Vesting of Option Rights.

 

(a) Except as otherwise provided in this Agreement, the Option may be exercised
by Participant in accordance with the following schedule:

 

On or After Each of

the Following Dates

--------------------------------------------------------------------------------

  

Number of Shares

with respect to which

the Option is Exercisable

--------------------------------------------------------------------------------

      

 

(b) During the lifetime of Participant, the Option shall be exercisable only by
Participant and shall not be assignable or transferable by Participant, other
than by will or the laws of descent and distribution. Notwithstanding the
foregoing, Participant may transfer the Option to any Family Member (as such
term is defined in the General Instructions to Form S-8 (or successor to such
Instructions or such Form)), provided, however, that (i) Participant may not
receive any consideration for such transfer, (ii) the Family Member must agree
in writing not to make any subsequent transfers of the Option other than by will
or the laws of the descent and distribution and (iii) the Company receives prior
written notice of such transfer.

 

3. Exercise of Option after Death or Termination of Employment. The Option shall
terminate and may no longer be exercised if Participant ceases to be employed by
the Company or its affiliates, except that:

 

(a) If Participant’s employment shall be terminated for any reason, voluntary or
involuntary, other than for “Cause” (as defined in Section 3(e)) or
Participant’s retirement, death or disability (within the meaning of Section
22(e)(3) of the Code) as provided in Section 3(c) below, Participant may at any
time within a period of three (3) months after such termination exercise the
Option to the extent the Option was exercisable by Participant on the date of
the termination of Participant’s employment.

 



--------------------------------------------------------------------------------

(b) If Participant’s employment is terminated for Cause, the Option shall be
terminated as of the date of the act giving rise to such termination.

 

(c) If Participant shall die while the Option is still exercisable according to
its terms or if employment is terminated because Participant has retired in
compliance with the Company’s normal retirement policy at age 65 or older (or
pursuant to early retirement with the consent of the Committee) or has become
disabled (within the meaning of Section 22(e)(3) of the Code) while in the
employ of the Company and Participant shall not have fully exercised the Option,
such Option may be exercised at any time within thirty-six (36) months after
Participant’s death or date of termination of employment for retirement or
disability by Participant, personal representatives or administrators or
guardians of Participant, as applicable, or by any person or persons to whom the
Option is transferred by will or the applicable laws of descent and
distribution, to the extent of the full number of Shares Participant was
entitled to purchase under the Option on (i) the earlier of the date of death or
termination of employment or (ii) the date of termination for such disability,
as applicable.

 

(d) Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the termination date of the Option.

 

(e) “Cause” shall mean (i) the willful and continued failure by Participant
substantially to perform his or her duties and obligations (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
(ii) Participant’s conviction or plea bargain of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation of funds or (iii) the
willful engaging by Participant in misconduct which causes substantial injury to
the Company or its Affiliates, its other employees or the employees of its
Affiliates or its clients or the clients of its Affiliates, whether monetarily
or otherwise. For purposes of this paragraph, no action or failure to act on
Participant’s part shall be considered “willful” unless done or omitted to be
done, by Participant in bad faith and without reasonable belief that his or her
action or omission was in the best interests of the Company.

 

4. Method of Exercise of Option. Subject to the foregoing, the Option may be
exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period. The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price. Payment of
the exercise price shall be made (i) in cash (including bank check, personal
check or money order payable to the Company), (ii) with the approval of the
Company (which may be given in its sole discretion), by delivering to the
Company for cancellation shares of the Company’s Common Stock already owned by
Participant having a Fair Market Value equal to the full exercise price of the
Shares being acquired, or (iii) with the approval of the Company (which may be
given in its sole discretion), by delivering to the Company a combination
thereof.

 

5. Miscellaneous.

 

(a) Income Tax Matters.

 

(i) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

 

(ii) In accordance with the terms of the Plan, and such rules as may be adopted
under the Plan, Participant may elect to satisfy Participant’s federal and state
income tax withholding

 

2



--------------------------------------------------------------------------------

obligations arising upon exercise of the Option by (i) delivering cash, check
(bank check, certified check or personal check) or money order payable to the
Company, (ii) having the Company withhold a portion of the Shares otherwise to
be delivered having a Fair Market Value equal to the amount of such taxes, or
(iii) delivering to the Company shares of Common Stock already owned by
Participant having a Fair Market Value equal to the amount of such taxes. Any
such shares already owned by Participant shall have been owned by Participant
for no less than six months prior to the date delivered to the Company if such
shares were acquired upon the exercise of an option or upon the vesting of
restricted stock units or other restricted stock. The Company will not deliver
any fractional Shares but will pay, in lieu thereof, the Fair Market Value of
such fractional Shares. Participant’s election must be made on or before the
date that the amount of tax to be withheld is determined.

 

(b) Plan Provisions Control. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control. Any term not otherwise defined in this
Agreement shall have the meaning ascribed to it in the Plan.

 

(c) No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of
Participant, Participant’s legal representative or permissible assignee, as
applicable.

 

(d) No Right to Employment. The grant of the Option shall not be construed as
giving Participant the right to be retained in the employ of the Company or an
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss Participant from
employment free from any liability or any claim under the Plan or the Agreement.
Nothing in the Agreement shall confer on any person any legal or equitable right
against the Company or any Affiliate, directly or indirectly, or give rise to
any cause of action at law or in equity against the Company or an Affiliate. The
Option granted hereunder shall not form any part of the wages or salary of
Participant for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Agreement or Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.

 

(e) Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware. Participant hereby submits to the
nonexclusive jurisdiction and venue of the federal or state courts of Delaware
to resolve any and all issues that may arise out of or relate to the Plan or the
Agreement.

 

(f) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

 

3



--------------------------------------------------------------------------------

(g) No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under the
Plan. Neither the Plan nor the Agreement shall create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person.

 

(h) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

(i) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange and the Delaware General Corporation Law. As a condition to the
exercise of the Option, the Company may require that the person exercising or
paying the purchase price represent and warrant that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation and warranty is required by law.

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.

 

THE MOSAIC COMPANY By:    

Name: 

   

Title:

    PARTICIPANT  

Name:

   

 

4